Exhibit MUSTANG CAPITAL ADVISORS, LP Index to Financial Statements Consolidated Financial Statements of Mustang Capital Advisors, LP: Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets —December 31, 2007 and 2006 F-2 Consolidated Statements of Income —Years Ended December 31, 2007 and 2006 F-3 Consolidated Statements of Changes in Partners’ Capital —Years Ended December 31, 2007 and 2006 F-4 Consolidated Statements of Cash Flows —Years Ended December 31, 2007 and 2006 F-5 Notes to Audited Consolidated Financial Statements F-6 – F-9 Unaudited Consolidated Financial Statements of Mustang Capital Advisors, LP: Consolidated Balance Sheets – June 30, 2008 and December 31, 2007 F-10 Consolidated Statements of Income – Six Months Ended June 30, 2008 and December 31, 2007 F-11 Consolidated Statement of Changes in Partners’ Capital – Six Months Ended June 30, 2008 F-12 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2008 and 2007 F-13 Notes to Unaudited Consolidated Financial Statements F-14 – 17 Report of Independent Auditors The Partners of Mustang Capital Advisors, LP We have audited the accompanying consolidated balance sheets of Mustang Capital Advisors, LP and Subsidiaries as of December 31, 2007 and 2006 and the related consolidated statements of income, changes in partners’ capital, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Mustang Capital Advisors, LP and Subsidiaries at December 31, 2007 and 2006 and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1, the financial statements include investments in securities valued at $5,131,000 as of December 31, 2007 (approximately 37.8% of total partners’ capital and minority interests) and $4,724,000 as of December 31, 2006 (approximately 43.7% of total partners’ capital and minority interests), whose fair value is estimated by the General Partner in the absence of readily ascertainable market values.Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the securities existed. /s/ Dixon Hughes PLLC High Point, North Carolina May 6, F-1 Mustang Capital Advisors, LP and Subsidiaries (A Texas Limited Partnership) Consolidated Balance Sheets December 31, 2007 and 2006 2007 2006 Assets Cash and cash equivalents $ 19,295 $ 9,071 Portfolio investments 12,636,716 8,210,120 Due from broker 968,101 2,598,814 Other assets 4,963 6,465 Total assets $ 13,629,075 $ 10,824,470 Liabilities and Partners’ Capital Liabilities Accrued expenses $ 57,402 $ 20,375 Total current liabilities 57,402 20,375 Minority interests 12,672,954 10,279,485 Partners’ Capital General partner 11,356 6,811 Limited partner 887,363 517,799 Total partners’ capital 898,719 524,610 Total liabilities and partners’ capital $ 13,629,075 $ 10,824,470 See accompanying notes to consolidated financial statements. F-2 Mustang Capital Advisors, LP and Subsidiaries (A Texas Limited Partnership) Consolidated Statements of Income Years Ended December 31, 2007 and 2006 2007 2006 Revenues: Management fee income $ 414,062 $ 292,980 Expenses: General and administrative 73,841 88,092 Professional fees 106,151 56,542 Total expenses 179,992 144,634 Net operating income before net portfolio income 234,070 148,346 Net portfolio income 3,006,532 1,541,847 Income before minority interests in income of consolidated entities 3,240,602 1,690,193 Minority interests in income of consolidated entities 2,393,469 1,315,602 Net income $ 847,133 $ 374,591 See accompanying notes to consolidated financial statements. F-3 Mustang Capital Advisors, LP and Subsidiaries (A Texas Limited Partnership) Consolidated Statements of Changes in Partners’ Capital Years Ended December 31, 2007 and 2006 General Partner Limited Partner Total Balances at December 31, 2005 $ 5,600 $ 428,855 $ 434,455 Allocation of net income 3,746 370,845 374,591 Distributions (2,535 ) (281,901 ) (284,436 ) Balances at December 31, 2006 6,811 517,799 524,610 Allocation of net income 8,471 838,662 847,133 Distributions (3,926 ) (469,098 ) (473,024 ) Balances at December 31, 2007 $ 11,356 $ 887,363 $ 898,719 See accompanying notes to consolidated financial statements. F-4 Mustang Capital Advisors, LP and Subsidiaries (A Texas Limited Partnership) Consolidated Statements of Cash Flows Years Ended December 31, 2007 and 2006 2007 2006 Operating activities: Net income $ 847,133 $ 374,591 Adjustments to reconcile net income to net cash provided by operating activities: Minority interests in income of consolidated entities 2,393,469 1,315,602 Net realized gains on investments (1,095,734 ) (789,194 ) Net unrealized gains on investments (1,764,434 ) (620,474 ) Cash flows due to changes in operating assets and liabilities: Due from broker 1,630,713 (2,476,635 ) Other assets 1,502 11,215 Due to broker - (124,602 ) Accrued expenses 37,027 (21,888 ) Investment purchases (14,672,843 ) (5,638,824 ) Cash proceeds from sales of investments 13,106,415 8,261,210 Net cash provided by operating activities 483,248 291,001 Financing activities: Distributions to partners (473,024 ) (284,436 ) Net cash used in financing activities (473,024 ) (284,436 ) Net increase in cash and cash equivalents 10,224 6,565 Cash and cash equivalents, beginning of year 9,071 2,506 Cash and cash equivalents, end of year $ 19,295 $ 9,071 See accompanying notes to consolidated financial statements. F-5 Mustang Capital Advisors, LP and Subsidiaries (A Texas Limited Partnership) Notes to Consolidated Financial Statements December 31, 2007 and 2006 1.Organization Mustang Capital Advisors, LP (the “Partnership”), a Texas limited partnership, is a registered investment advisor, and is the investment advisor to, and the general partner of Mustang Capital Partners I, LP and Mustang Capital Partners II, LP (collectively, the “Funds”).The Funds are private investment funds organized for the purpose of trading and investing in securities. The Partnership also provides fee-based investment advisory services to individual investors. 2.Significant Accounting Policies Basis of Accounting The consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Principles of Consolidation The accompanying consolidated financial statements include the operations of the Partnership and the Funds.All material inter-company transactions and balances have been eliminated in consolidation. The Partnership’s interest in the Funds is within the scope of the Emerging Issues Task Force (“EITF”) Issue No. 04-5, Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners have Certain Limited Rights (“EITF 04-5”).Although the Partnership has a minority economic interest in the Funds, it has a majority voting interest and controls the management of the Funds.Additionally, although the Funds limited partners hold a majority economic interest in the Funds, they do not have the right to dissolve the partnerships, nor do they have substantive kick-out rights or participating rights that would overcome presumption of control by the Partnership.Accordingly, the Partnership consolidates the Funds and records minority interest for the economic interests in the Funds held by the limited partners. Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include demand deposits and money market funds. Portfolio Investments Portfolio investments consist of equity securities held by the Funds for investment purposes.The Funds are, for GAAP purposes, investment companies defined in the AICPA Audit and Accounting Guide Investment Companies.Thus, the Funds reflect their investments on the Consolidated Statements of Financial Condition at fair value, with unrealized gains and losses resulting from changes in fair value reflected as a component of net portfolio income in the Consolidated Statements of Income. The Funds value investments in securities that are freely tradable and are listed on a national securities exchange or reported on the NASDAQ national market at their last sales price as of the last business day of the period.Other securities traded in the over-the-counter markets and listed securities for which no sale was reported on that date are valued at their last reported “bid” price. F-6 A significant amount of the investments (side pocket investments) have been valued, in the absence of observable market prices, by the Partnership.For investments for which observable market prices do not exist, such investments are reported at fair value as determined by the Partnership.Fair value is determined using valuation methodologies after giving consideration to a range of factors including last known sales price; any current bids or offers on the stock; comparisons to publicly traded stocks with appropriate discounts for liquidity; size of position; control data research and current market conditions.Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined.Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the securities existed. Securities transactions are recorded on a trade-date basis.Dividend income is recognized on the ex-dividend date, and interest income is recognized on an accrual basis.Realized gains and losses from securities transactions are computed on a first-in, first-out basis. Due from Broker In the normal course of business, substantially all of the Funds’ securities transactions, money balances and security positions are transacted with a broker.The Funds are subject to credit risk to the extent any broker with whom they conduct business is unable to fulfill contractual obligations on their behalf.Management monitors the financial condition of its broker and does not anticipate any losses from this counterparty. Recent Accounting Pronouncements In December 2007, the FASB issued Statement of Financial Accounting Standards No. 160 (“SFAS 160”), “Noncontrolling Interests in Consolidated Financial Statements — an amendment of ARB No. 51.”SFAS 160 amends ARB 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.It clarifies that a noncontrolling interest in a subsidiary, which is sometimes referred to as minority interest, is an ownership interest in the consolidated entity that should be reported as equity in our Consolidated Financial Statements.Among other requirements, this statement requires that the consolidated net income attributable to the parent and the noncontrolling interest be clearly identified and presented on the face of the consolidated income statement.SFAS 160 is effective for the first fiscal period beginning on or after December 15, 2008.The impact of adopting SFAS 160 on our Consolidated Financial Statements has not yet been determined but the effect could be significant. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (“SFAS No. 157”).SFAS No. 157 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years, with early adoption permitted.We have not yet determined the impact, if any, that the implementation of SFAS No. 157 will have on our results of operations or financial condition. Partners’ Capital Minority interest represents the limited partners’ interest in the earnings and equity of the Funds.In accordance with the limited partnership agreements of the Funds, profits and losses of the Funds are allocated to the limited and general partners according to their respective interests in the Funds.In addition, the general partner (Mustang Capital Advisors, LP) receives a performance allocation from each limited partner’s capital account if the annual net profit attributable to the limited partner is in excess of a non-cumulative return equal to an annual rate of 4% of the limited partner’s capital account balance as of the beginning of the year (“Hurdle Rate”), as adjusted for any additional contributions or partial withdrawals during the year.The performance allocation from each limited partner’s capital account to the general partner’s account is equal to 20% of the net profits above the limited partner’s hurdle rate, subject to a loss carry-forward calculation. The performance allocation is not allocated to the general partner for side pocket investments until a liquidity event has taken place, at which time the general partner is allocated 20% of the net profits realized in excess of the 4% hurdle rate.At December 31, 2007 and 2006, if a recognition event had taken place on all side pocket investments, the performance allocation to the Partnership on these side pocket investments would have been approximately $296,000 and $199,000, respectively. F-7 Income Taxes No provision for federal or state income taxes is made in the accompanying consolidated financial statements since the Partnership and the consolidated funds are not subject to income taxes.The partners are required to include their proportionate share of income in their individual tax returns. Management Fee Income The Partnership receives fees for investment advisory services performed for third parties.Management fees are charged based on a percentage of assets under management.Assets under management for third parties, which are not included in the accompanying financial statements, amounted to approximately $44 million at December 31, 2007 and $29 million at December 31, 3.Portfolio Investments Portfolio investments are investments in equity securities held by Mustang Capital Partners I and II.As discussed in Note 1, Mustang Capital Partners I and II are for GAAP purposes, investment companies under the AICPA Audit and Accounting Guide, Investment Companies.The Partnership has retained the specialized accounting for Mustang Capital Partners I and II pursuant to EITF Issue No. 85-12, Retention of Specialized Accounting for Investments in Consolidation.As such, marketable equity securities held by Mustang Capital Partners I and II are recorded at fair value in portfolio investments, with unrealized gains and losses resulting from changes in fair value reflected in the consolidated statements of income. The following is a summary of marketable equity securities held by Mustang Capital Partners I and II as of December 31, 2007 and 2006, all of which are in the United States: December 31, 2007 Cost Fair Value Investments in equity securities at fair value OI Corporation $ 1,881,182 $ 1,923,620 Western Sizzlin Corporation 1,596,838 2,942,643 Other 2,418,844 2,639,453 5,896,864 7,505,716 Investments in equity securities at estimated fair value as determined by management FVNB Corporation 2,365,342 3,786,000 Trinity Bank, N.A. 750,000 1,345,000 3,115,342 5,131,000 Total portfolio investments $ 9,012,206 $ 12,636,716 F-8 December 31, 2006 Cost Fair Value Investments in equity securities at fair value International Bancshares Corporation $ 1,331,792 $ 1,390,950 Cullen Frost Bankers, Inc. 358,915 550,441 Western Sizzlin Corporation 668,008 695,360 Other 675,987 849,323 3,034,702 3,486,074 Investments in equity securities at estimated fair value as determined by management FVNB Corporation $ 2,365,342 $ 3,085,296 Trinity Bank, N.A. 750,000 1,278,750 Other 200,000 360,000 3,315,342 4,724,046 Total portfolio investments $ 6,350,044 $ 8,210,120 The gross realized gains on investments in securities were $1,325,831 and $993,096 in 2007 and 2006, respectively.The gross realized losses on investments in securities were $230,097 and $203,902 in 2007 and 2006, respectively. The limited partner of Mustang Capital Advisors, LP, who directly and indirectly owns 100% of the Partnership, served on the Board of Directors of Trinity Bank, N.A. (A portfolio investment of the Funds) until March of 2006. The following table summarizes the net portfolio income in the consolidated statements of income for the years ended December 31, 2007 and 2006: 2007 2006 Money-market dividends $ 50,045 $ 57,904 Interest income 96,319 74,275 Net realized gain on securities 1,095,734 789,194 Net change in unrealized appreciation on securities 1,764,434 620,474 $ 3,006,532 $ 1,541,847 4.Subsequent Event Subsequent to December 31, 2007, the Partnership signed a term sheet to sell a controlling interest in Mustang Capital Advisors, LP to Western Sizzlin Corporation (Western).Under the proposed transaction, Western will purchase a 50.5% limited partnership interest in Mustang Capital Advisors, LP and a 51% membership interest in Mustang Capital Management, LP which owns a 1% interest in Mustang Capital Advisors, LP as its general partner.The total sales price for these interests will be $1,173,000, consisting of $300,000 in cash and $873,000 in shares of Western Sizzlin Corporation common stock.The transaction is subject to definitive documentation. F-9 Mustang Capital Advisors, LP and Subsidiaries (A Texas Limited Partnership) Consolidated
